Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS)s submitted on 11/12/2021, 01/31/2022, 06/08/2022, 09/13/2022, and 09/14/2022 have been entered and fully considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7-9, 11, 13-15, 18-20, 43-45 and 48-54 of U.S. Patent No 11134877. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 24-49 of instant application are anticipated by claims of the U.S. Patent 11134877. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the claim requires that the conical or tapered tip of the shield would have been configured for noise reduction. However, the specification does not provide disclosure that would support such a claim. the specification in [0046] merely discloses a shield is used to minimize noise and that the shield could be closed ended, open ended, with a tip that could be flat, conical or domed. There is no mention that the conical or tapered design would result in lower noise compared to other forms and designs. As a result, claim 49 is not supported by the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 46 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 24, 46 and 49 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, the specification and the claims fail to give a standard or a degree of how much deviation from a perfect cone would still be considered conical. as a result, the claim is considered to be indefinite as the metes and bounds of the claims are not clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-29, 31, 43, 45-47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Oonuma et al. (US 2005/0096531) hereinafter Oonuma in view of Spross et al. (GB 2179455) hereinafter “Spross”.
Regarding claim 24, Oonuma discloses a device for sensing a magnetic field associated with an individual [see abstract of Oonuma], comprising: 
a. an array of magnetometers configured to sense the magnetic field associated with the individual [magnetic flux meter SQUID is a type of magnetometer in measurement part 100; see [0005]-[0006] and [0051] of Oonuma discloses an array of sensors (i.e. magnetometers)]
 b. a shield [magnetic shield 300; see FIG. 13] configured to shield at least the array of magnetometers from an ambient magnetic field, wherein the shield is sized to at least partially enclose at least a portion of a body of the individual [see FIG. 13; the bed is moved to the shield 300 and the patient is enclosed therein], wherein the shield comprises an open end and a closed end, wherein the open end is configured to receive the portion of the body of the individual [see FIG. 2A], and wherein the shield comprises a plurality of layers, a permalloy, or a mumetal; [see [0004]-[0005] of Oonuma] and 
c. a non-transitory computer-readable medium encoded with a computer program comprising instructions executable by a processor [see [0133]-[0134] of Oonuma], the instructions configured to cause the processor to receive the magnetic field associated with the individual sensed by the array of magnetometers.[see [0134]  data collection program causes the collection of data]  
Oonuma does not disclose wherein the closed end [of the shield] comprises a tapered shape, a conical shape, or a substantially conical shape,
Spross, directed towards design of a magnetic shield [see abstract of Spross] discloses that the closed end of the shield comprises a tapered shape, a conical shape or a substantially conical shape.[see page 2, left column, lines 13-20 of Spross]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the shield of Oonuma further and make the e nd be a tapered shape, a conical shape or a substantially conical shape according to the teachings of Spross in order to create a conical cage extending coaxially from an end of the shield so as to prevent generation of internal magnetic field through the cylindrical member and further protect the shielded object. [see page 1, right column, lines 105-125 of Spross]
Regarding claim 25, Oonuma further discloses an arm comprising a proximal end and a distal end [screw bar 180; see FIG. 17], wherein the array of magnetometers [measurement part 100] is coupled to the distal end of the arm [see [0051] of Oonuma]  
Regarding claim 26, Oonuma further discloses that the arm comprises (i) a proximal segment comprising the proximal end and (ii) a distal segment comprising the distal end [see FIG.17; it is inherent that the arm would have one proximal and one distal end], wherein a second joint [rotational joint 153] is positioned between the proximal segment and the distal segment, and wherein the second joint is configured so that the distal segment articulates relative to the proximal segment.[see [0171] of Oonuma]  
Regarding claim 27, Oonuma further discloses that the array of magnetometers is movably coupled to the distal end of the arm so that the array of magnetometers moves relative to the arm with at least one degree of freedom.   see FIG. 17 and [0171]-[0173] of Oonuma; the detector can move in Y-direction with respect to the distal end of the lever]  
Regarding claim 28, Oonuma further discloses a movable base unit, [trapezoidal gear 171; see FIG. 17] wherein the proximal end is coupled to the movable base unit by a first joint [rotational lever 154; see FIG. 17], the first joint configured so that the arm moves relative to the movable base unit with at least one degree of freedom. [the joint can cause the arm to move up and down relative to the base; see [0170]-[0171]]  
Regarding claim 29, Oonuma further discloses that the at least the portion of the body of the individual is at least a portion of a chest of the individual.  [see FIG. 2A]
Regarding claim 31, Oonuma further discloses that the shield comprises the permalloy or the mumetal [see [0004]-[0005] of Oonuma].  
Regarding claim 43, Oonuma further discloses that the array of magnetometers comprises at least one of an optically pumped magnetometer (OPM), an optically pumped vector magnetometer, a zero field magnetometer, a superconducting quantum interference device (SQUID) [see [0051] of Oonuma], an inductive pickup coil, a vibrating sample magnetometer (VSM), a pulsed field extraction magnetometer, a torque magnetometer, a Faraday force magnetometer, an optical magnetometer, and a combination thereof.  
Regarding claim 45, Oonuma in view of Spross discloses all the limitations of claim 1 [see rejection of claim 1 above]
Oonuma does not disclose that the closed end [of the shield] comprises the conical shape.  
Spross further discloses that the closed end [of the shield] comprises the conical shape. [see page 2, left column, lines 12-20 and FIG. 2; the end could be of conical shape]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the shield of Oonuma and make its closed end comprise a conical shape according to the teachings of Spross in order to prevent generation of internal magnetic field through the cylindrical member and further protect the shielded object. [see page 1, right column, lines 105-125 of Spross]
Regarding claim 46, Oonuma in view of Spross discloses all the limitations of claim 1 [see rejection of claim 1 above]
Oonuma does not disclose that the closed end [of the shield] comprises the substantially conical shape.  
Spross further discloses that the closed end [of the shield] comprises the substantially conical shape. [see page 2, left column, lines 12-20 and FIG. 2; the end could be of conical shape]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the shield of Oonuma and make its closed end comprise a substantially conical shape according to the teachings of Spross in order to prevent generation of internal magnetic field through the cylindrical member and further protect the shielded object. [see page 1, right column, lines 105-125 of Spross]
Regarding claim 47, Oonuma in view of Spross discloses all the limitations of claim 1 [see rejection of claim 1 above]
Oonuma does not disclose that the shield is tapered from the open end toward the closed end.
Spross further discloses that the shield is tapered from the open end toward the closed end. [see page 2, left column, lines 12-20 and FIG. 2; the end could be of conical shape which is tapered from one end to the other]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the shield of Oonuma and make its such that the shield is tapered from the open end towards the closed end according to the teachings of Spross in order to prevent generation of internal magnetic field through the cylindrical member and further protect the shielded object. [see page 1, right column, lines 105-125 of Spross]
Regarding claim 49, Oonuma in view of Spross discloses all the limitations of claim 1 [see rejection of claim 1 above]
Oonuma does not disclose that the tapered shape, the conical shape, or the substantially conical shape of the closed end [see page 2, left column, lines 12-20 and FIG. 2; the end could be of conical shape] is configured to reduce noise of the magnetic field sensed by the array of magnetometers.  
Spross further discloses that the tapered shape, the conical shape, or the substantially conical shape of the closed end is configured to reduce noise of the magnetic field sensed by the array of magnetometers.  [see page 1, right column, lines 105-125 of Spross]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the shield of Oonuma and make the tapered shape, the conical shape, or the substantially conical shape of the closed end is configured to reduce noise of the magnetic field sensed by the array of magnetometers in order to generate a more accurate reading.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Oonuma et al. (US 2005/0096531) hereinafter Oonuma in view of Spross et al. (GB 2179455) hereinafter “Spross” as applied to claim 24 above, and further in view of Seki et al. (U.S. Pub. NO. 2004/0106863) hereinafter “Seki”.
Regarding claim 30, Oonuma as modified by Spross discloses all the limitations of claim 24 above [see rejection of the claim 24] 
Oonuma as modified by Spross does not disclose that the shield comprises the plurality of layers. 
	Seki, directed towards a magnetic shield for bio magnetic detection [see abstract of Seki] further discloses that the shield comprises the plurality of layers [see [0047] and FIG. 2 and [0003] of Seki]
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the shield of Oonuma further and make the shield out of two or more layers according to the teachings of Seki in order to better shield the device from external electromagnetic field [see [0003] of Seki]
Claims 32, 37-39, 44 and 48 rejected under 35 U.S.C. 103 as being unpatentable over Oonuma et al. (US 2005/0096531) hereinafter Oonuma in view of Spross et al. (GB 2179455) hereinafter “Spross” as applied to claim 24 above, and further in view of Park et al. (U.S. Publication NO. 2007/0167723) hereinafter “Park”.
Regarding claim 32, Oonuma as modified by Spross discloses all the limitations of claim 24 [see rejection of claim 24 above]
Oonuma as modified by Spross does not disclose that the array of magnetometers comprises a plurality of magnetometers arranged to match a generalized contour of the at least the portion of the body of the individual.
Park, directed towards array of optical magnetometers and method of using them [see abstract of Park] further discloses that the array of magnetometers comprises a plurality of magnetometers arranged to match a generalized contour of the at least the portion of the body of the individual. [see [0039] and FIG. 3; the magnetometers can be arranged to match a body portion such as skull]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the array of magnetometers of Oonuma in view of Spross further and make it comprise a plurality of magnetometers arranged to match a generalized contour of the at least the portion of the body of the individual according to the teachings of Park in order to achieve more sensitive and accurate results [see [0033] of Park]
Regarding claim 37, Oonuma as modified by Spross discloses all the limitations of claim 24 [see rejection of claim 24 above]
Oonuma as modified by Spross does not expressly disclose that the magnetic field is associated with a cardiovascular system of the individual.
Park further discloses that the magnetic field is associated with a cardiovascular system of the individual. [see [0100] of Park] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of Oonuma in view of Spross further so that the magnetic field is associated with a cardiovascular system of the individual according to the teachings of Park in order to use the magnetic field detection of the individual for disease detection and increase the accuracy of the diagnosis of the cardiovascular diseases [see [0100] of Park]
Regarding claim 38, Oonuma as modified by Spross discloses all the limitations of claim 24 [see rejection of claim 24 above]
Oonuma as modified by Spross does not expressly disclose that the magnetic field is associated with a nervous system of the individual. [see [0103] of Park]
Park further discloses that the magnetic field is associated with a nervous system of the individual.  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of Oonuma in view of Spross further so that the magnetic field is associated with a nervous system of the individual according to the teachings of Park in order to use the magnetic field detection of the individual for disease detection and in crease the accuracy of detection of nervous system [see [0100] of Park]
Regarding claim 39, Oonuma as modified by Spross discloses all the limitations of claim 24 [see rejection of claim 24 above]
Oonuma as modified by Spross does not expressly disclose that the magnetic field is associated with a plurality of organs of the individual.  
Park further discloses that the magnetic field is associated with a plurality of organs of the individual. [see [0100] and [0103] of Park]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of Oonuma in view of Spross further so that the magnetic field is associated with a plurality of organs of the individual according to the teachings of Park in order to use the magnetic field detection of the individual for disease detection and increase the accuracy of diagnosis considering multiple organs of the patient [see [0100] of Park]
 Regarding claim 44, Oonuma as modified by Spross discloses all the limitations of claim 24 [see rejection of claim 24 above]
Oonuma as modified by Spross does not disclose that the array of magnetometers comprises the OPM.  
Park further discloses that the array of magnetometers comprises the OPM. [see [0017] of Park]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of Oonuma in view of Spross further so that the array of magnetometers comprises the OPM according to the teachings of Park in order to accurately detect the magnetic field with high precision and diagnose the patient based on the accurate signal [see [0013] of Park]
  Regarding claim 48, Oonuma as modified by Spross discloses all the limitations of claim 24 [see rejection of claim 24 above]
Oonuma as modified by Spross does not expressly disclose that the array of magnetometers is configured to be adjustable in a spatial positioning of the magnetometers or a number of the magnetometers, thereby accommodating a plurality of different configurations of the array of magnetometers.  
Park further discloses that the array of magnetometers is configured to be adjustable in a spatial positioning of the magnetometers or a number of the magnetometers, thereby accommodating a plurality of different configurations of the array of magnetometers. [see [0039] and FIG. 3; the magnetometers can be arranged to match a body portion such as skull]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of Oonuma in view of Spross further so that the array of magnetometers is configured to be adjustable in a spatial positioning of the magnetometers or a number of the magnetometers, thereby accommodating a plurality of different configurations of the array of magnetometers according to the teachings of Park in order to achieve more sensitive and accurate results [see [0033] of Park]

Claims 33, 34, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Oonuma et al. (US 2005/0096531) hereinafter Oonuma in view of Spross et al. (GB 2179455) hereinafter “Spross” as applied to claim 24 above, and further in view of Koch (U.S. Patent No. 5,122,744) hereinafter “Koch”
Regarding claim 33, Oonuma as modified by Spross discloses all the limitations of claim 24 [see rejection of claim 24 above]
Oonuma as modified by Spross does not expressly disclose that the instructions are configured to cause the processor to further filter the magnetic field associated with the individual to cancel out the ambient magnetic field.  
Koch, directed towards noise reduction of magnetic monitoring of a patient [see abstract of Koch] further discloses that the instructions are configured to cause the processor to further filter the magnetic field associated with the individual to cancel out the ambient magnetic field. [see abstract and column 3, lines 3-18 and claim 1 of Koch] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of Oonuma in view of Spross further so that the instructions are configured to cause the processor to further filter the magnetic field associated with the individual to cancel out the ambient magnetic field according to the teachings of Koch in order to provide a better signal to noise ratio for the measurement [see column 3, lines 3-18 of Koch]
Regarding claim 34, Oonuma as modified by Spross discloses all the limitations of claim 24 [see rejection of claim 24 above]
Oonuma as modified by Spross does not expressly disclose that a gradiometer to sense the ambient magnetic field.  
Koch further discloses a gradiometer to sense the ambient magnetic field. [see abstract and column 3, lines 3-18 and claim 1 of Koch] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of Oonuma in view of Spross further and include a gradiometer to sense the ambient magnetic field according to the teachings of Koch in order to provide a better signal to noise ratio for the measurement [see column 3, lines 3-18 of Koch]
Regarding claim 40, Oonuma as modified by Spross discloses all the limitations of claim 24 [see rejection of claim 24 above]
Oonuma as modified by Spross does not expressly disclose that the ambient magnetic field comprises at least one of an ambient magnetic field of the Earth, an ambient electromagnetic noise, and a combination thereof.
  Koch further discloses that the ambient magnetic field comprises at least one of an ambient magnetic field of the Earth, an ambient electromagnetic noise. [see abstract and column 3, lines 3-18 and claim 1 of Koch], and a combination thereof.  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of Oonuma in view of Spross further such that the ambient magnetic field comprises at least one of an ambient magnetic field of the Earth, an ambient electromagnetic noise, and a combination thereof  according to the teachings of Koch in order to provide a better signal to noise ratio for the measurement [see column 3, lines 3-18 of Koch]
Regarding claim 41, Oonuma as modified by Spross discloses all the limitations of claim 24 [see rejection of claim 24 above]
Oonuma as modified by Spross does not expressly disclose that, the ambient magnetic field comprises the ambient magnetic field of the Earth.  
Koch further discloses that the ambient magnetic field comprises the ambient magnetic field of the Earth. [see abstract and column 3, lines 3-18 and claim 1 of Koch] 
 It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of Oonuma in view of Spross further such that the ambient magnetic field comprises the ambient magnetic field of the Earth according to the teachings of Koch in order to provide a better signal to noise ratio for the measurement [see column 3, lines 3-18 of Koch]
 
Claims are rejected under 35 U.S.C. 103 as being unpatentable over Oonuma et al. (US 2005/0096531) hereinafter Oonuma in view of Spross et al. (GB 2179455) hereinafter “Spross” and Koch (U.S. Patent No. 5,122,744) hereinafter “Koch” as applied to claim 33 above, and further in view of Varcoe et al. (U.S. Pub. No. 2015/0150475) hereinafter “Varcoe”
Regarding claim 35, Oonuma in view of Spross and Koch discloses all the limitations of claim 33 [see rejection of claim 33 above]
Oonuma in view of Spross and Koch does not disclose filtering the magnetic field associated with the individual comprises subtracting a frequency-based measurement of the ambient magnetic field from the magnetic field associated with the individual. 
Varcoe, directed towards low noise bio magnetic detection [see abstract of Varcoe] further discloses filtering the magnetic field associated with the individual comprises subtracting a frequency-based measurement of the ambient magnetic field from the magnetic field associated with the individual. [see [0081]-[0083] of Varcoe]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of Oonuma in view of Spross and Koch further and include filtering the magnetic field associated with the individual comprises subtracting a frequency-based measurement of the ambient magnetic field from the magnetic field associated with the individual according to the teachings of Varcoe in order to more accurately and efficiently filter out the noise in the signal [see [0081]-[0093] of Varcoe]
Regarding claim 36, Oonuma in view of Spross and Koch discloses all the limitations of claim 33 [see rejection of claim 33 above]
Oonuma in view of Spross and Koch does not disclose the computer program comprises instructions configured to cause the processor to further generate a waveform of the filtered magnetic field.  
Varcoe further discloses that the computer program comprises instructions configured to cause the processor to further generate a waveform of the filtered magnetic field. [see [0081]-[0083] and FIG. 4 of Varcoe] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of Oonuma in view of Spross and Koch further and include the computer program comprises instructions configured to cause the processor to further generate a waveform of the filtered magnetic field according to the teachings of Varcoe in order to provide the user with visual feedback regarding the measurement results [see [0081]-[0083] of Varcoe]  
 Regarding claim 42, Oonuma as modified by Spross and Koch discloses all the limitations of claim 24 [see rejection of claim 24 above]
Oonuma as modified by Spross and Koch does not expressly disclose that the ambient magnetic field comprises the ambient electromagnetic noise.  
Varcoe further discloses that the ambient magnetic field comprises the ambient electromagnetic noise. [see [0081]-[0083] of Varcoe]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of Oonuma in view of Spross and Koch further such that the ambient magnetic field comprises the ambient electromagnetic noise. according to the teachings of Koch in order to more accurately and efficiently filter out the noise in the signal [see [0081]-[0093] of Varcoe]

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793